Not For Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3


           United States Court of Appeals
                        For the First Circuit

No. 03-2327

                                ABDEL RAGAB,

                                 Petitioner,

                                       v.

                            JOHN ASHCROFT,
                   UNITED STATES ATTORNEY GENERAL,

                                 Respondent.


                 ON PETITION FOR REVIEW OF AN ORDER
                OF THE BOARD OF IMMIGRATION APPEALS


                                    Before

               Torruella and Howard, Circuit Judges,
                   and Stearns,* District Judge.


     Mario Bozza, on brief, for petitioner.
     Hugh G. Mullane, Senior Litigation Counsel, Office of
Immigration Litigation, Civil Division, with whom Peter D. Keisler,
Assistant Attorney General and Francis W. Fraser, Senior Litigation
Counsel, were on brief, for respondent.



                               June 30, 2004




*
    Of the District of Massachusetts, sitting by designation.
          Per Curiam.     Petitioner Abdel Hakim Moustafa El Desouky

Ragab ("petitioner") appeals from the decision of the Board of

Immigration   Appeals's   ("BIA")    to   deny   his   motion   to   reopen.

Finding no abuse of discretion in the BIA's order, we affirm.

          Petitioner is a native and citizen of Egypt.               He was

admitted into the United States on July 16, 2000 as a crewman for

a temporary period -- no longer than 29 days -- and remained in the

United States beyond that period without further authorization.

The Immigration and Naturalization Service ("INS")1 issued a notice

to appear charging him with removability.              Petitioner appeared

before an Immigration Judge on December 11, 2001.2

          At the hearing, counsel indicated that on April 30, 2001,

the Brushworks Company filed an application for labor certification

on petitioner's behalf with the Massachusetts Department of Labor.

Petitioner argued to the Immigration Judge, that based on the

application, he was eligible for adjustment of status under 8




1
    In March 2003, the relevant functions of the INS were
transferred into the new Department of Homeland Security and
reorganized into the Bureau of Immigration and Customs Enforcement
(BICE). For simplicity, we refer to the agency throughout this
opinion as the INS.
2
    At petitioner's second hearing, held on July 13, 2001, the
Immigration Judge asked petitioner if he had any fear of returning
to Egypt, the designated country of removal. Petitioner reaffirmed
the answer he had given at an earlier hearing on July 10, 2001; he
had no fear of returning to Egypt.      Therefore, any claims for
asylum, withholding of removal, and relief under the Convention
Against Torture were deemed abandoned.

                                    -2-
U.S.C. § 1255(i);3 if he was so eligible, he would then be a

candidate for permanent residence.    After consulting counsel for

the INS and for petitioner, the Immigration Judge concluded that

petitioner was not eligible for adjustment of status, but granted

petitioner's request for voluntary departure in lieu of removal.

           Petitioner appealed to the BIA on December 21, 2001; he

claimed that the Immigration Judge erred by denying him adjustment

of status, or in the alternative, a continuance to seek adjustment

of status.   The BIA affirmed without opinion on May 8, 2003.    On

May 30, 2003, petitioner filed a motion to reopen before the BIA,

arguing that his visa petition filed on May 5, 2003 was pending

and, if granted, he was planning to seek adjustment of status.


3
    This statute states in relevant part:

      (1) Notwithstanding the provisions of subsections (a) and (c)
      of this section, an alien physically present in the United
      States --
           (A) who --
                 (i) entered the United States without inspection
                 . . . [and] . . .
           (B) who is the beneficiary . . . of . . .
                 (ii) an application for a labor certification under
                 section 1182(a)(5)(A) of this title that was filed
                 pursuant to the regulations of the Secretary of
                 Labor on or before [April 30, 2001]; and
           (C) who, in the case of a beneficiary of . . . an
                 application for labor certification, described in
                 subparagraph (B) that was filed after January 14,
                 1998, is physically present in the United States on
                 December 21, 2000;
      may apply to the Attorney General for the adjustment of his or
      her status to that of an alien lawfully admitted for permanent
      residence.

8 U.S.C. § 1255(i)(1).

                                -3-
                The motion to reopen was denied on August 27, 2003.                      The

BIA     noted    that     while    crewmen       are   generally         prohibited     from

adjusting        their    status,       they    may    do   so     "if    they   meet    the

requirements of section 245(i) [codified at 8 U.S.C. § 1255(i)] of

the [Immigration and Nationality] Act, and of 8 C.F.R. § 1245.10

.   .   .   ."      The    BIA    further       stated      that    petitioner     may    be

'grandfathered' into eligibility because his application for a

labor certification was filed before April 30, 2001.                         See 8 C.F.R.

§ 1245.10 (a)(1)(B).              Nevertheless, the BIA determined that the

information        submitted       by     petitioner        showed       that    his    visa

application was filed on May 5, 2003, with no indication that it

had ever been approved.             Therefore, the BIA could not adjust his

status as the beneficiary of an approved visa petition.                                See 8

U.S.C. § 1255(i)(2).          Petitioner appeals this decision.4

                The government argues that we have no jurisdiction over

the initial BIA affirmance of the Immigration Judge's decision

determining        the    issue     of    adjustment        of     status   because      the

petitioner appealed only from the denial of the motion to reopen.

Under the Illegal Immigration Reform and Immigrant Responsibility

Act of 1996, all final BIA orders must be appealed to this court




4
   A further motion to reopen was filed on October 6, 2003. No
disposition appears in the administrative record. According to the
government's brief, it was denied on February 6, 2004.

                                               -4-
within thirty days.     See 8 U.S.C. § 1252(b)(1).5        A timely appeal

is a strict jurisdictional requirement. See Nascimento v. INS, 274

F.3d 26, 28 (1st Cir. 2001); see also Sankarapillai v. Ashcroft,

330 F.3d 1004, 1005-06 (7th Cir. 2003) (collecting cases).             The

period in which to appeal BIA orders continues to run despite

petitioner's motions to reopen and reconsider; such motions are

appealed separately.         See Stone v. INS, 514 U.S. 386, 405-06

(1995)(holding that filing motions for reconsideration does not

toll or enlarge the time allowed for seeking judicial review). The

petition for review in this appeal was filed on September 26, 2003.

Therefore, we have no jurisdiction to hear an appeal from the BIA's

affirmance without opinion issued on May 8, 2003.          We do, however,

have jurisdiction to hear the appeal from the August 27, 2003 BIA

decision denying the motion to reopen.

           "Motions     to   reopen    are    disfavored   in   deportation

proceedings because of the strong public interest in bringing

litigation to a close."      Fesseha v. Ashcroft, 333 F.3d 13, 20 (1st

Cir.   2003)(internal    quotations     and   citations    omitted).   Two

threshold requirements must be met to prevail on a motion to

reopen: "it [must] establish a prima facie case for the underlying

substantive relief sought and . . . it [must] introduce previously




5
   "The petition for review must be filed not later than 30 days
after the date of the final order of removal." 8 U.S.C. § 1252
(b)(1).

                                      -5-
unavailable, material evidence."             Id.   (internal quotations and

citations omitted).         We review for abuse of discretion.        Id.

               Petitioner has not made a prima facie case for the

underlying relief.          The BIA recognized that petitioner may have

been     eligible     for     adjustment     as    a   beneficiary        of   the

"grandfathering" provision under Section 245(i) of the INA by

filing    an    application    for   labor    certification   on     or    before

April 30, 2001.

               Petitioner does not currently meet the second statutory

requirement for adjustment of status, however, which states that

"[u]pon receipt of such [a labor certification] application . . .,

the Attorney General may adjust the status of the alien . . . if --

(A) the alien is eligible to receive an immigrant visa . . .; and

(B) an immigrant visa is immediately available to the alien at the

time the application is filed."            8 U.S.C. § 1255(i)(2) (emphasis

supplied). The regulations define the term "immediately available"

as:

               (1) Availability of immigrant visas under [8
               U.S.C. § 1255] . . . . If the applicant is a
               preference alien, the current Department of
               State Bureau of Consular Affairs Visa Bulletin
               will be consulted to determine whether an
               immigrant visa is immediately available. An
               immigrant visa is considered available for
               accepting and processing the application Form
               I-485 [for adjustment of status] if the
               preference category application has a priority
               date on the waiting list which is earlier than
               the date shown in the Bulletin (or the
               Bulletin   shows   that   numbers   for   visa


                                      -6-
          applicants   in     his    or   her    category    are
          current).

8 C.F.R. § 245.1(g)(1).

          The BIA held that

          the information submitted . . . in connection
          with this motion indicates only that the
          [Department of Homeland Security] received a
          visa petition filed on [petitioner's] behalf
          on May 5, 2003.        We have received no
          information that the visa petition has been
          approved.    Accordingly, the respondent is
          currently not eligible to adjust his status as
          he is not the beneficiary of an approved visa
          petition, and thus he does not have a visa
          immediately available to him.       [8 U.S.C.
          § 1255(i)(2)(A)].   As the respondent is not
          currently eligible for the relief he seeks his
          motion must be denied.

Petitioner,   nevertheless,    argues     that   he   was   entitled    to   a

continuance by virtue of the pending employment visa petition, the

approval of which would entitle him to adjustment of status.

          In Hernández v. Ashcroft, 345 F.3d 824, 841-42 (9th Cir.

2003), the INS argued that in order to qualify for adjustment of

status the petitioner must show that a visa had been approved on

her behalf.   The Ninth Circuit stated that, assuming arguendo this

was the applicable rule, Hernández had made a showing that she was

the beneficiary of an immediately available visa because her

application had been approved and she was given a priority date.

Id.   Hernández's   application     had   been   processed    and    she   was

eligible under the second family preference category.              Id.; see 8

U.S.C. § 1153(a)(2)(A).


                                    -7-
          In contrast, petitioner here has provided no information,

other than the INS's receipt of his I-140 visa application, to show

that a visa was immediately available to him.             Since petitioner is

a preference alien under the employment preference categories, his

visa is   not    considered   immediately     available     until   he   has   a

priority date on the waiting list which is earlier than the date

shown on the Department of State Bulletin as specified in 8 C.F.R.

§ 245.1(g)(1).    Petitioner has made no showing that his Form I-140

had been approved or that he was allocated a priority date.              See 8

C.F.R. § 245.1(g)(2).

          Because petitioner was not eligible for adjustment of

status under the statute, the BIA did not commit an error of law on

the substantive issue. See Lasprilla v. Ashcroft, 365 F.3d 98, 101

(1st Cir. 2004)(stating that a motion to reconsider was properly

denied when     petitioner    failed   to   show   that    he   qualified   for

adjustment of status under the 'grandfathering' provision). We can

discern no abuse of discretion and therefore affirm.

          Affirmed.




                                   -8-